UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7411


CHARLES MICHAEL STOKES,

                Plaintiff - Appellant,

          v.

ANDREW MOORMAN,    sued   in     his   individual   and   official
capacities,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (9:10-cv-01711-CMC)


Submitted:   December 21, 2010              Decided:   January 4, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Michael Stokes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles M. Stokes appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.   § 1983   (2006)    complaint.       We   have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                   Stokes

v. Moorman, No. 9:10-cv-01711-CMC (D.S.C. Sept. 27, 2010).                     We

dispense      with   oral   argument   because       the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2